Name: Council Regulation (EEC) No 4064/86 of 22 December 1986 amending Regulation (EEC) No 360/86 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 371 /9 COUNCIL REGULATION (EEC) No 4064/86 of 22 December 1986 amending Regulation (EEC) No 360/86 laying down rules for the application by Spain und Portugal of quantitative restrictions on fishery products THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of^ Spain and Portugal, and in particular Articles 176 and 363 thereof, Having regard to the proposal from the Commission, Whereas the Act of Accession provides for the main ­ tenance by the Kingdom of Spain and the Portuguese Republic, for a given period, of quantitative restrictions applicable to imports of certain fishery products from third countries ; Whereas Regulation (EEC) No 360/86 (') makes provision in particular for any imports into Spain and Portugal of the products concerned to be subject to presentation of import licences issued in advance by the competent agency of the importing Member State ; Whereas experience gained by such agencies has shown the desirability of allowing some tolerance as regards the quantity of products imported compared to that indicated on the import licence ; whereas provision should also be made for the term of validity of such licences to be more in line with international commercial practice ; whereas the aforesaid Regulation should therefore be amended accordingly, Article 1 Article 3 of Regulation (EEC) No 360/86 is hereby amended as follows : 1 . In paragraph 3, 'paragraph 5' shall be replaced by 'paragraph 7'. 2. Paragraph 4 shall be deleted. 3 . Paragraphs 5 and 6 shall become paragraphs 7 and 8 respectively. 4. The following paragraphs shall be inserted : 4. Where the quantity imported exceeds the quan ­ tity indicated on the licence by not more than 5 %, it shall be deemed to have been imported under cover of that document. 5. Where the quantity imported is less than the quantity indicated on the licence and that difference is not more than 5 %, the obligation to import shall be deemed to have been fulfilled. 6 . Import licences shall be valid for a period of 90 days from their date of issue. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1986. For the Council The President G. SHAW ') OJ No L 43, 20 . 2 . 1986, p. 8 .